            Case 1:20-cv-02978-PAE Document 25 Filed 07/20/20 Page 1 of 2




Matthew J. McDonald
Direct Dial: (215) 569‐4287
Email: mmcdonald@klehr.com



                                      LETTER MOTION

                                             July 20, 2020



The Honorable Paul A. Engelmayer, U.S.D.J.
United States District Court, Courtroom 1305
Southern District of New York
40 Foley Square
New York, NY 10007
         Re:       Vantage Commodities Financial Services, LLC v. Macquarie Investments
                   US, Inc., et al.
                   Case No. 20-cv-02978 (PAE)(GWG)


Dear Judge Engelmayer:
        The Special Committee of the board of managers of Plaintiff Vantage Commodities
Financial Services, LLC recently retained our firm as corporate counsel. We are entering our
appearance for the limited purpose of requesting the relief described in this letter. We are
submitting this motion because current counsel of record for Vantage declined Vantage’s request
to do so.
         With the consent of the Defendants, we respectfully move on Vantage’s behalf for a 30-
day stay of the proceedings in this case or, in the alternative, for an adjournment to August 24,
2020 of the pending dates of (a) July 22, 2020 for consideration of the Vantage’s counsel’s motion
to withdraw and (b) July 24, 2020, the deadline for Vantage’s response to the Defendants’ motion
to dismiss the amended complaint. This motion is precipitated by the change in ownership of
Vantage on June 30, 2020, termination of its president and chief executive officer, and the
appointment of a Special Committee of its board of managers on July 8, 2020 to investigate this
litigation, among other things, due to the affiliation between defendant Macquarie and the new
owner of Vantage.
       Big Apple Energy, LLC, and Clear Choice Energy, Inc., debtors in bankruptcy cases
pending in the bankruptcy court for the Southern District of New York, Case Nos. 18-75807 (AST)
and 18-75808 (AST), each owned 50% of the equity interests in Vantage when this case was filed



PHIL1 9026501v.1
          Case 1:20-cv-02978-PAE Document 25 Filed 07/20/20 Page 2 of 2

The Honorable Paul A. Engelmayer, U.S.D.J.
July 20, 2020
Page -2-


in April 2020. Defendant Macquarie, a lender to Big Apple and Clear Choice, as well as a lender
to Vantage, submitted a credit bid for the purchase of the equity interests in Vantage in the jointly
administered bankruptcy cases. After bankruptcy court approval, the trustee sold the equity
interests in Vantage to Macquarie’s designee on June 30, 2020.
       Vantage’s new owner terminated Vantage’s CEO and president and appointed Thomas
Buck of GlassRatner Advisory & Capital Group LLC as Vantage’s Chief Restructuring Officer.
Due to the affiliation between the new owner and Macquarie, Vantage’s board of managers
appointed an independent Special Committee on July 8, 2020 to investigate matters in which
Macquarie has or may have an interest in the outcome, including, among other things, the litigation
pending in this court. The Special Committee has retained our firm as corporate counsel for
Vantage.
        Counsel for Vantage in this litigation provided the CRO with the relevant documents and
other materials in his possession regarding this case last week. The CRO and our firm intend to
promptly conduct an investigation into the claims in this litigation and report to the Special
Committee so that the Special Committee can fulfill its fiduciary obligations and make the
appropriate decision as to how to proceed. Vantage believes that it will be prejudiced if current
counsel of record is permitted to withdraw before the Special Committee can evaluate the facts of
this case and retain substitute counsel, if appropriate.
       For these reasons, Plaintiff requests, with Defendants’ consent, a 30-day stay of the
proceedings in this case to August 24, 2020. Alternatively, Plaintiff requests an adjournment to
August 24, 2020 of Mr. Sherry’s motion to withdraw as counsel and deadline to respond to the
motion to dismiss the amended complaint.


                                                      Respectfully submitted,
                                                      /s/ Matthew J. McDonald
                                                      Matthew J. McDonald
MJM/lac
cc:   Kostas D.Katsiris, Esquire
       Rishi Kapoor, Esquire
       Domenic E. Pacitti, Esquire
       Carol Ann Slocum, Esquire


                                         Granted in part. The deadline for new counsel to appear on
                                         behalf of Vantage is extended to August 14, 2020. The deadline
                                         for Vantage to oppose the Motion to Dismiss is extended to
                                         August 24, 2020. SO ORDERED.


                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER 7/20/2020
                                                          United States District Judge
